Pee Cueiam.
All of defendant’s assignments of error are to the charge of the court to the jury. The court’s definition of the crime of larceny is in substantial accord with our decisions defining larceny. A careful reading of the charge in its entirety fails to show that the court implied or intimated an opinion in respect to the evidence. All of defendant’s assignments of error have been carefully considered, and are overruled. Defendant has failed to show prejudicial error in the charge that would justify a new trial.
No error.